Citation Nr: 0127689	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  01-08 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a  October 2000 rating action of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to service connection 
for Hepatitis C. 


REMAND

In the rating action presently on appeal, the RO denied the 
veteran's claim of entitlement to service connection for 
Hepatitis C as "not well grounded."  The recently enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (VCAA), eliminated any duty on the part of a 
claimant to submit a well grounded claim, and it 
significantly added to and amended the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  This liberalizing Act is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Given those changes, the Board finds that a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the new 
law and regulations, it would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

The Board has reviewed the claims folder and identified 
certain assistance that must be rendered to comply with the 
change in the law.  

The veteran contends that he has Hepatitis C as a result of 
his military service.  The veteran is currently diagnosed 
with Hepatitis C.  The available service medical records do 
not reflect an in-service diagnosis of hepatitis or any other 
related disorder.  The appellant contends, however, that he 
contracted the Hepatitis C virus in-service either as a 
result of receiving shots at induction with a "jet 
injector" or while unloading body bags from helicopters in 
Vietnam.  Additionally, in support of this assertion, the 
veteran has submitted an article entitled, "Risk Factors for 
Hepatitis C Virus Infection in United States Blood Donors."

The evidence currently of record does not include a medical 
opinion on the etiology of the veteran's Hepatitis C, and to 
date, he has not been afforded a VA examination in connection 
with the claim. A decision on the question of service 
connection requires a medical determination which must be 
made from the entire record, without resort to independent 
medical judgment by the Board.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, a remand, to include an examination 
and opinion based on the record, is warranted. 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that generic medical 
literature which does not apply medical principles regarding 
causation or etiology to the facts of an individual case does 
not provide competent evidence to establish the nexus 
element.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); Sacks v. West, 11 Vet. App. 314, 317 (1998).  Hence, 
the Board hereby places the veteran on notice that evidence 
necessary to substantiate his claim includes competent 
medical evidence that his currently demonstrated Hepatitis C 
is related to his period of service.  In this regard, the 
Board has instructed the RO to afford the veteran a VA 
examination, to include an opinion as to the likely etiology 
of the claimed Hepatitis C.  On remand, the veteran should be 
afforded the opportunity to submit any additional medical 
evidence in support of his claim.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).

Finally, an outpatient treatment record from VAMC Buffalo, 
dated March 2000, indicated that the veteran was a routine 
blood donor, when in 1990, he was told he had hepatitis, non 
A, non B type.  The record further indicated that the veteran 
was followed by Dr. Marino in the private sector for 
treatment in the past.  These records, if available, may be 
relevant to the veteran's claim.  Unfortunately, records from 
Dr. Marino or any blood bank records are not associated with 
the veteran's claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
Hepatitis C and blood banks that have 
accepted or rejected his blood donations.  
In particular, the RO should attempt to 
obtain treatment records from Dr. Marino.  
In addition, the RO should attempt to 
obtain blood bank records as identified 
by the veteran.  After securing any 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources.  If after 
making reasonable efforts to obtain those 
named records the RO is unable to do so, 
the RO must contact the veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran and representative 
must then be given an opportunity to 
respond.

2.  The RO should attempt to secure the 
veteran's service personnel records 
through official channels.

3.  The RO should contact the veteran and 
request specific information as to his 
unit designation and dates of exposure to 
blood while allegedly handling body bags 
in Vietnam.  Based upon the veteran's 
response, the RO should thereafter 
contact United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia, 22150-3197.  
USASCRUR should be asked to provide any 
information that might corroborate the 
alleged exposure to body bags in service.

4.  Thereafter, the veteran should then 
be afforded a comprehensive VA hepatology 
examination for the purpose of 
determining the etiology of his Hepatitis 
C.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study, and the 
examination report should reflect that 
such a review was made.  All tests deemed 
necessary by the examiner are to be 
performed.  The examiner is to 
specifically express a medical opinion 
whether it is at least as likely as not 
that Hepatitis C is related to the 
appellant's military service.  The 
opinion should address the import of the 
appellant's alleged exposure due to jet 
inoculation guns, and alleged exposure to 
blood due to the alleged handling of 
bloody body bags.  The examiner must 
provide a comprehensive report including 
a complete rationale for all conclusions 
reached.  If further testing or 
examination is warranted in order to 
determine the etiology of the disorder, 
such testing or examination is to be 
accomplished.  The examination report 
should be typed.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failing to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2001).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
and recently promulgated regulations is 
complete.  If any development claim is 
incomplete, including if the requested 
examination was not conducted by an 
appropriate physician, or does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.

7.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
he and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


